DETAILED ACTION
This office action is in response to an application filed 2/28/2022 wherein claims 1-20 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application is a Continuation of application 16/690,669, issued as US Patent No. 11,265,599.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 4/20/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of U.S. Patent No. 11,265,599 in view of Zhou et al. (US 2018/0152670) (hereinafter Zhou). 

In regard to claim 1, 
Instant Application
U.S. Patent No. 11,265,599
1. A processor comprising: processing circuitry to:
15. A system comprising:
one or more input devices to generate input data corresponding to one or more inputs to an instance of a game;
a cloud computing device including processing circuitry to:

receive, using a local computing device, a bitstream representative of an encoded video output from a remote computing device, the encoded video output corresponding to an instance of an application executing using the remote computing device;
determine, based at least in part on an input indicative of a request to capture at least a portion of the encoded video output, that an initial frame of a bitstream segment of the bitstream corresponding to the at least a portion of the encoded video output is an inter-frame;
render the instance of a game based at least in part on the one or more inputs;
encode the rendered instance of the game into an encoded bitstream; and
transmit the encoded bitstream; and
a local computing device communicatively coupled to the one or more input devices and the cloud computing device, the local computing device including;
a receiver to receive the encoded bitstream from the cloud computing device;
a decoder to decode the encoded bitstream to generate the bitstream;
a frame selector to determine, at a predetermined interval, an inter-frame from a sequence of inter-frames of the bitstream;
receive, based at least in part on the initial frame being the inter-frame, a decoded instance of the inter-frame;
an intra-frame encoder to:
receive, from the decoder, a decoded instance of an inter-frame generated by the decoder based at least in part on a first instance of the bitstream; and
convert the decoded instance of the inter-frame to an intra-frame based at least in part on one or more encoding parameters associated with the bitstream;
convert, based at least in part on encoding parameters associated with the bitstream, the decoded instance of the inter-frame to an intra-frame;
merge the intra-frame into the bitstream segment in place of the inter-frame to generate an updated bitstream segment corresponding to the at least a portion of the encoded video output; and
a frame merger to generate an updated instance of the bitstream based at least in part on merging the intra-frame into a second instance of the bitstream in place of the inter-frame; and
perform one or more operations using the updated bitstream segment.
a bitstream recorder to:
determine, based at least in part on the input data, a request to generate a bitstream segment corresponding to a highlight of the instance of the game from a start point;
based at least in part on the request, determine that the intra-frame is a closest intra-frame in the updated instance of the bitstream to the start point of the bitstream segment; and
generate the bitstream segment from the updated instance of the bitstream, the bitstream segment beginning with the intra-frame.


Although claim 1 as noted above is generally a broader version of claim 15 of US Patent No. 11,265,599, claim 15 of US Patent No. 11,265,599 does not explicitly disclose “determine, based at least in part on an input indicative of a request to capture at least a portion of the encoded video output, that an initial frame of a bitstream segment of the bitstream corresponding to the at least a portion of the encoded video output is an inter-frame”. However Zhou discloses, 
	determine, based at least in part on an input indicative of a request to capture at least a portion of the encoded video output [¶0043; scenario 200, the user 202 initiates an action to record the video data 208 at the client device 102. The user 202, for instance, selects a record control presented by the communication client 110 a. ¶0023; user, for instance, starts recording by pressing a recording button or other control included as part of a communication client (e.g., a VoIP client) to record portions of a video communication session. ¶0046. ¶0074], that an initial frame of a bitstream segment of the bitstream corresponding to the at least a portion of the encoded video output is an inter-frame [¶0046-¶0048; user 202 initiates recording the video data 208 at a point where an encoded frame 306 is being decoded... recording is initiated at a point where the encoded frame 306 is decoded to generate a decoded frame 308... recorder module 122 determines whether the encoded frame 306 is decodable independent of a previously-received encoded frame... If the frame 306 is a p-frame or some other frame that references a previous frame. ¶0075];
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine claim 15 of US Patent No. 11,265,599 with the determination of whether a first frame is an inter frame as disclosed by Zhou in order to ensure proper conversion from inter frames to intra frames when necessary, thereby generating an independently decodable segment of the bitstream [Zhou ¶0044-¶0051]. As disclosed by Zhou, checking whether a first frame after a recording command is issued allows for proper conversion of frames when necessary, thereby ensuring the output bitstream segment can be decoded without needing to reference bitstream portions non included in the bitstream segment. 

In regard to claims 2-9, these claims are rejected as being dependent upon a previously rejected claim and also containing subject matter overlapping that of US Patent No. 11,265,599. 

In regard to claim 10, this claim is rejected for the same reasons noted in the rejection of claim 1. 

In regard to claims 11-18, these claims are rejected as being dependent upon a previously rejected claim and also containing subject matter overlapping that of US Patent No. 11,265,599. 

Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of U.S. Patent No. 11,265,599. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:

In regard to claim 19, 
Instant Application
U.S. Patent No. 11,265,599
19. A method comprising:
15. A system comprising:
one or more input devices to generate input data corresponding to one or more inputs to an instance of a game;
a cloud computing device including processing circuitry to:

the bitstream representative of an encoded video sequence generated using a remote computing device during execution of the instance of the application.
(this limitation is shown out of order to emphasize the parallels between the claim of US Patent No. 11,265,599 and the instant claim) 

render the instance of a game based at least in part on the one or more inputs;
encode the rendered instance of the game into an encoded bitstream; and
transmit the encoded bitstream; and
a local computing device communicatively coupled to the one or more input devices and the cloud computing device, the local computing device including;
a receiver to receive the encoded bitstream from the cloud computing device;
a decoder to decode the encoded bitstream to generate the bitstream;
a frame selector to determine, at a predetermined interval, an inter-frame from a sequence of inter-frames of the bitstream;

an intra-frame encoder to:
receive, from the decoder, a decoded instance of an inter-frame generated by the decoder based at least in part on a first instance of the bitstream; and
generating, from an inter-frame-only bitstream, a highlight clip corresponding to an instance of an application based at least in part on converting an inter-frame of the bitstream to an intra-frame,
(this limitation is shown out of order to emphasize the parallels between the claim of US Patent No. 11,265,599 and the instant claim) 

convert, based at least in part on encoding parameters associated with the bitstream, the decoded instance of the inter-frame to an intra-frame;
a frame merger to generate an updated instance of the bitstream based at least in part on merging the intra-frame into a second instance of the bitstream in place of the inter-frame; and
a bitstream recorder to:
determine, based at least in part on the input data, a request to generate a bitstream segment corresponding to a highlight of the instance of the game from a start point;
based at least in part on the request, determine that the intra-frame is a closest intra-frame in the updated instance of the bitstream to the start point of the bitstream segment; and
generate the bitstream segment from the updated instance of the bitstream, the bitstream segment beginning with the intra-frame.


Although claim 15 of US Patent No. 11,265,599 does not explicitly disclose that the bitstream is “from an inter-frame-only bitstream”, claim 18 of US Patent No. 11,265,599 (which is dependent on claim 15) recites:
18. The system of claim 15, wherein the bitstream corresponds to an inter-frame only group of pictures (GOP) structure, and the frame merger is further to update headers of one or more of the inter-frames subsequent the intra-frame.
Therefore claim 19 of the instant application is not patentably distinct from the claims of US Patent No. 11,265,599 and the claim is rejected on the grounds of nonstatutory double patenting. 

In regard to claim 20, this claim is rejected as being dependent upon a previously rejected claim and also containing subject matter overlapping that of US Patent No. 11,265,599. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to claim 12, line 1 states “wherein the encoding parameters…” Said “encoding parameters” lack antecedent basis, rendering the claim indefinite. 

In regard to claim 18, lines 1-2 state “wherein the input is generated using the one or more input devices..…” Said “input” and “one or more input devices” lack antecedent basis, rendering the claim indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 9-13, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (US 2018/0152670) (hereinafter Zhou) cited in the IDS filed 4/20/2022.

In regard to claim 1, Zhou discloses a processor [¶0101; processing system 1304 is representative of functionality to perform one or more operations using hardware] comprising:
	processing circuitry [¶0101; processing system 1304 is illustrated as including hardware element 1310 that may be configured as processors, functional blocks, and so forth. This may include implementation in hardware as an application specific integrated circuit or other logic device formed using one or more semiconductors] to:
	receive, using a local computing device [¶0029-¶0032; client device 102 includes a variety of different functionalities that enable various activities and tasks to be performed. For instance, the client device 102 includes an operating system 106, applications 108, a communication client 110 a, and a communication module 112], a bitstream representative of an encoded video output from a remote computing device [¶0037; client device 102 further includes a codec 120 a, and the endpoint device 116 includes a codec 120 b. The codecs 120 a, 120 b are representative of functionalities for encoding and decoding content, such as for encoding and decoding a content stream (e.g., including video, audio, files, and so forth) that is generated as part of a communication session between the client device 102 and the endpoint device 116. ¶0045; video data 208, which represents an encoded bitstream 302 of encoded frames of video data... encoded bitstream 302 is received at the codec 120 a], the encoded video output corresponding to an instance of an application executing using the remote computing device [¶0041; communication session 204 represents a real-time exchange of different communication media between the client device 102 and the endpoint device 116, such as audio, video, files, media content, and/or combinations thereof. In this particular example, the communication session 204 involves a real-time exchange of video data 208 from the endpoint device 116 to the client device 102 over the network 104. ¶0029-¶0035; communication client 110 a is representative of functionality to enable different forms of communication via the client device 102... a video communication application... endpoint device 116, which is representative of a device and/or functionality with which the client device 102 may communicate. In at least some implementations, the endpoint device 116 represents an end-user device such as discussed with reference to the client device 102. The endpoint device 116 includes a communication client 110 b, which is representative of functionality to enable different forms of communication via the endpoint device 116. The communication client 110 b, for example, represents a different instance of the communication client 110 a. ¶0110-¶0112];
	determine, based at least in part on an input indicative of a request to capture at least a portion of the encoded video output [¶0043; scenario 200, the user 202 initiates an action to record the video data 208 at the client device 102. The user 202, for instance, selects a record control presented by the communication client 110 a. ¶0023; user, for instance, starts recording by pressing a recording button or other control included as part of a communication client (e.g., a VoIP client) to record portions of a video communication session. ¶0046. ¶0074], that an initial frame of a bitstream segment of the bitstream corresponding to the at least a portion of the encoded video output is an inter-frame [¶0046-¶0048; user 202 initiates recording the video data 208 at a point where an encoded frame 306 is being decoded... recording is initiated at a point where the encoded frame 306 is decoded to generate a decoded frame 308... recorder module 122 determines whether the encoded frame 306 is decodable independent of a previously-received encoded frame... If the frame 306 is a p-frame or some other frame that references a previous frame. ¶0075];
	receive, based at least in part on the initial frame being the inter-frame, a decoded instance of the inter-frame [¶0049-¶0051; If the frame 306 is a p-frame or some other frame that references a previous frame, however, the recorder module 122 stores a frame copy 314 of the decoded frame 308...  the frame copy 314, which represents the first frame recorded, is captured and stored in the data storage 126. ¶0046. ¶0077];
	convert the decoded instance of the inter-frame to an intra-frame [¶0055-¶0057; since the frame copy 314 is a copy of the first frame captured from the video data 208, the converter module 124 generates an IDR frame using the frame copy 314. The converter codec 318, for instance, encodes the frame copy 314 as an IDR frame 502... converter module 124 processes the frame copy 406 to generate an I-frame 504. The converter codec 318, for instance, encodes the frame copy 406 (a raw picture) as the I-frame 504... encoded frame 306 from which the frame copy 314 was generated. ¶0079] based at least in part on one or more encoding parameters associated with the bitstream [¶0055; converter codec 318, for instance, encodes the frame copy 314 as an IDR frame 502. Further, the converter module 124 generates various information for the IDR frame 502, such as a Sequence Parameter Set (SPS) data and the Picture Parameter Set (PPS) data. Generally, the SPS data includes information about the bitstream that is being generated, such as resolution, video format information, encoding information such as an encoding mode used to encode the bitstream, and so forth. The PPS data includes information about the IDR frame 502. ¶0079];
	merge the intra-frame into the bitstream segment in place of the inter-frame to generate an updated bitstream segment corresponding to the at least a portion of the encoded video output [¶0056;  converter module 124 then generates an encoded bitstream 506 by concatenating the stored bitstream 316 to the IDR frame 502, and inserting the I-frame 504 into the encoded bitstream 506 according to its original frame sequence in the video data 208. ¶0061-¶0064;  enable correct frame sequencing to be maintained based on the original bitstream 302, the converter codec 318 encodes the frame copy 314 as the IDR frame 502. ¶0080, ¶0085]; and
	perform one or more operations using the updated bitstream segment [¶0043; converter module 124 process the video data 208 in various ways to enable portions of the video data 208 to be recorded as encoded video data 210. Generally, the encoded video data 210 may be stored at the client device 102 (e.g., in the data storage 126) and/or the communication service 118 for later playback].
	As noted above, Zhou discloses a client device including one or more processors containing circuitry for performing the various functions of the device. The client device receives a bitstream wherein the bitstream is encoded video data output from an endpoint/remote device. The endpoint device can be a second client device wherein the encoded data is video data of a video communication session between the endpoint device and the client device. The video session may be enabled via various locally executed applications on the client device and the endpoint device. Therefore the encoded bitstream received by the client device is "an instance of an application executing using the remote computing device". While receiving the encoded bitstream from the endpoint device, a user can initiate a request to capture/record a portion of the video session. The client device determines whether a frame corresponding to the start of the record operation is independently decodable frame (i.e. an Intra/IDR frame). If the initial frame is not independently decodable (i.e. an Inter/p frame), a decoded copy/"instance" of the initial frame is received and the frame copy is converted into an encoded, independently decodable frame wherein parameters in the SPS/PPS can specify information for the generated encoded frame. The encoded frame is merged into the bitstream at the same/initial position (i.e. "in place of the inter frame") as the initial frame. The bitstream segment can be stored and used for subsequent playback. Thus Zhou anticipates the claim. 

In regard to claim 2, Zhou discloses the processor of claim 1. Zhou further discloses, 
	wherein the decoded instance of the inter-frame is generated based at least in part on an instance of the bitstream decoded using a decoder to generate display data for display by the local computing device [¶0045-¶0049; encoded bitstream 302 is received at the codec 120 a and is decoded by the codec 120 a to generate a decoded video stream 304. The decoded video stream 304, for instance, is output for display by the client device 102... recorder module 122 stores a frame copy 314 of the decoded frame 308 in the data storage 126].

In regard to claim 3, Zhou discloses the processor of claim 1. Zhou further discloses, 
	wherein the one or more encoding parameters are determined from at least one of a Sequence Parameter Set (SPS) or a Picture Parameter Set (PPS) associated with the bitstream [¶0055; converter module 124 generates various information for the IDR frame 502, such as a Sequence Parameter Set (SPS) data and the Picture Parameter Set (PPS) data. Generally, the SPS data includes information about the bitstream that is being generated, such as resolution, video format information, encoding information such as an encoding mode used to encode the bitstream, and so forth. The PPS data includes information about the IDR frame 502 and/or a combination of frames that include the IDR frame 502, such as picture size, resolution, encoding mode, and so forth].

In regard to claim 4, Zhou discloses the processor of claim 1. Zhou further discloses, 
	wherein the one or more operations include at least one of storing the updated bitstream segment as a highlight clip, causing display of the updated bitstream segment [¶0043; encoded video data 210 may be stored at the client device 102 (e.g., in the data storage 126) and/or the communication service 118 for later playback. ¶0056; encoded bitstream 506 is stored in the data storage 126 and can be decoded for playback at a later time. ¶0033; client device 102 further includes a display device 114, which represents functionality for visual output for the client device 102. ¶0080. ¶0074. ¶0056. ¶0043], or transmitting data representative of the updated bitstream segment to the remote computing device or another computing device.

In regard to claim 7, Zhou discloses the processor of claim 1. Zhou further discloses, wherein:
	a first instance of the bitstream is used to cause display of the bitstream at the local computing device [Fig.3, Fig.4; decoded video stream (304) output by the device. ¶0045; encoded bitstream 302 is received at the codec 120 a and is decoded by the codec 120 a to generate a decoded video stream 304. The decoded video stream 304, for instance, is output for display by the client device 102];
	a second instance of the bitstream is used to generate the updated bitstream segment [Fig.3, Fig.4; second "instance" of bitstream (316) stored in Data Storage (126)]; and
	the decoded instance of the inter-frame corresponds to the first instance of the bitstream [¶0049; recorder module 122 stores a frame copy 314 of the decoded frame 308 in the data storage 12. ¶0051; codec 120 a can decode the frame 402 to generate a decoded frame 404. Generally, the decoded frame 404 represents an image frame that is displayable as part of the decoded video stream 304. Further, the DPB 312 temporarily stores a copy 404 a of the decoded frame 404. Fig.3, Fig.4].

In regard to claim 9, Zhou discloses the processor of claim 1. Zhou further discloses, 
	wherein the input is generated using the one or more input devices of the local computing device during the instance of the application [¶0074; Step 800 receives an indication to record an encoded bitstream of video data. A user, for instance, provides input to initiate video recording, such as via interaction with the communication client 110 a and/or the communication service 118].

In regard to claim 10, this claim is drawn to a system comprising one or more processing units containing circuitry configured to perform functions equivalent to those performed by the processor of claim 1 wherein claim 10 contains the same limitations as claim 1 and is therefore rejected upon the same basis. 

In regard to claim 11, this claim is drawn to a system comprising one or more processing units containing circuitry configured to perform functions equivalent to those performed by the processor of claim 2 wherein claim 11 contains the same limitations as claim 2 and is therefore rejected upon the same basis. 

In regard to claim 12, this claim is drawn to a system comprising one or more processing units containing circuitry configured to perform functions equivalent to those performed by the processor of claim 3 wherein claim 12 contains the same limitations as claim 3 and is therefore rejected upon the same basis. 

In regard to claim 13, this claim is drawn to a system comprising one or more processing units containing circuitry configured to perform functions equivalent to those performed by the processor of claim 4 wherein claim 13 contains the same limitations as claim 4 and is therefore rejected upon the same basis. 

In regard to claim 16, this claim is drawn to a system comprising one or more processing units containing circuitry configured to perform functions equivalent to those performed by the processor of claim 7 wherein claim 16 contains the same limitations as claim 7 and is therefore rejected upon the same basis. 


In regard to claim 18, this claim is drawn to a system comprising one or more processing units containing circuitry configured to perform functions equivalent to those performed by the processor of claim 9 wherein claim 18 contains the same limitations as claim 9 and is therefore rejected upon the same basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2018/0152670) in view of Watanabe et al. (US 2010/0150238) (hereinafter Watanabe).

In regard to claim 5, Zhou discloses the processor of claim 1. Zhou further discloses, 
	 further comprising updating header information of one or more of the inter-frames of the updated bitstream segment subsequent the intra-frame [¶0064-¶0069; encoded bitstream 506, the converter module 124 modifies the frame numbers (e.g., frame_num values) for frames 702 of encoded frames of the stored bitstream 316 that are concatenated to the IDR frame 502... converter module 124 renumbers the frames 702 to frames 1, 2, 3, 4, 5, respectively... One example way for frame renumbering uses a slice header 706 for the frames 702] 
Although Zhou discloses that frame_num may be modified wherein the number modification is such that the encoded stream can be "properly decoded", Zhou does not explicitly disclose that header information is "such that the one or more inter-frames reference the intra-frame". However Watanabe discloses 
	 further comprising updating header information of one or more of the inter-frames [¶0117; header information producing unit 300 receives the transcoding parameter information 119, and refers to a new first frame to rewrite the input image stream information of the succeeding frame. Then, the header information producing unit 300 newly produces information of a header portion of encoded data...  inter-prediction is carried out in order to compensate the motion vector by referring to the signal of the preceding frame image stored in the frame memory 305. ¶0130;  parameter transcoding unit 604 transcodes, for example, the frame number and the time information, which are contained in the header information 611 of the input image received from the variable length decoding device 603, into parameters received from the transcoding information receiving unit 600] of the updated bitstream segment subsequent the intra-frame [Fig.19; output encoded data with P frames subsequent to the IDR frame. ¶0072] such that the one or more inter-frames reference the intra-frame [¶0059-¶0061;  As header information, input image stream information such as decoded information, a frame number, time information, a reference frame number, a frame type, is recorded in a header portion 10 of an encoded data 1... reference frame number indicates a number of such a reference frame in the case where a frame to be transcoded refers to the other frame. The frame type indicates a sort of a frame, for example, an intra-frame (I picture), an inter-frame (P picture). ¶0102; parameter analyzing unit 201 analyzes whether a frame is an inter-prediction frame or an intra-prediction frame based upon the frame type thereof, and also analyzes that the frame is predicted by referring to which frame based upon the reference frame number thereof].
	Specifically, although Zhou discloses that header information is updated including updating syntax frame_num which orders the frames within the stream, as Zhou does not elaborate on how updating frame_num would result "such that the one or more inter-frames reference the intra-frame", Watanabe has been relied upon. Watanabe discloses a device for generating a recorded encoded video stream based on a record request, similar to Zhou. Watanabe additionally discloses that when generating an encoded stream, parameters located in the header are updated wherein the frame number may be one of these parameters. As noted above, the reference frame number is used to indicate which frame a motion predicted frame refers. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the processor disclosed by Zhou with the reference frame number updating as disclosed by Watanabe in order to provide necessary transcoding parameters for motion prediction [Watanabe ¶0059-¶0061, ¶0073, ¶0079-¶0080, ¶0140-¶046]. As disclosed by Watanabe, using a reference frame number stored in the header allows a coding system to easily identify relevant reference pictures when coding video frames, thereby facilitating proper decoding. 

In regard to claim 14, this claim is drawn to a system comprising one or more processing units containing circuitry configured to perform functions equivalent to those performed by the processor of claim 5 wherein claim 14 contains the same limitations as claim 5 and is therefore rejected upon the same basis. 

Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2018/0152670) in view of Lawrence (US 2017/0064329) cited in the IDS filed 4/20/2022.

In regard to claim 6, Zhou discloses the processor of claim 1. Zhou does not explicitly disclose, wherein the processing circuitry is further to convert additional inter-frames of the bitstream to additional intra-frames at a predetermined interval, wherein at least one additional portion of the encoded video output is generated using an additional intra-frame of the additional intra-frames. However Lawrence discloses, 
	wherein the processing circuitry is further to convert additional inter-frames of the bitstream to additional intra-frames [¶0052; subset (e.g., one or more) of the inter-predicted frames in a GOP is converted to intra-predicted frames as part of a frame-selective transcoding that modifies only a portion of the originally encoded GOP] at a predetermined interval [¶0033-¶0034; source device is to modify the encoded video stream by selectively transcoding... decoded video frames are employed at the source to create and insert supplemental intra-predicted frames (I-frames) at shorter intervals. ¶0047; I-frame insertion policy 232 specifies a GOP length for the compressed output stream, and/or how many inter-predicted frames (e.g., P-frames or B-frames) within a given GOP in the compressed input stream are to be replaced with I-frames in the output compressed stream. ¶0062; processor 650 is to determine frame insertion points based on the insertion policy 232], wherein at least one additional portion of the encoded video output is generated using an additional intra-frame of the additional intra-frames [¶0047;  I-frame insertion policy 232 specifies a GOP length for the compressed output stream, and/or how many inter-predicted frames (e.g., P-frames or B-frames) within a given GOP in the compressed input stream are to be replaced with I-frames in the output compressed stream].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the processor disclosed by Zhou with the generation of intra frame at certain intervals as disclosed by Lawrence in order to allow for generation of encoded video streams that satisfy a specified/desired GOP length [Lawrence ¶0005, ¶0033, ¶0042-¶0053]. As disclosed by Lawrence, converting inter frames into intra frames at set intervals allows for efficient generation of an encoded stream at any specified GOP length that can be properly decoded, as the necessary intra frames used in prediction are contained within the stream. 

In regard to claim 15, this claim is drawn to a system comprising one or more processing units containing circuitry configured to perform functions equivalent to those performed by the processor of claim 6 wherein claim 15 contains the same limitations as claim 6 and is therefore rejected upon the same basis.

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2018/0152670) in view of Neuman (US 2016/0119633).

In regard to claim 8, Zhou discloses the processor of claim 1. Zhou does not explicitly disclose, wherein the bitstream segment is generated in a first Motion Picture Experts Group (MPEG) format, and the processing circuitry is further to store the updated bitstream segment in a second MPEG format different from the first MPEG format. However Neuman discloses, 
	wherein the bitstream segment is generated in a first Motion Picture Experts Group (MPEG) format [¶0027-¶0028; Input 202 may provide a received media stream to a decoder 204... Decoder 204 may perform decoding of any type and form, including decoding according to a Moving Picture Experts Group (MPEG) or International Telecommunication Union (ITU) standard such as MPEG-2, MPEG-4... Decoder 204 may output a decoded media stream via a display output 206], and the processing circuitry is further to store the updated bitstream segment in a second MPEG format different from the first MPEG format [¶0029-¶0031; Decoder 204 may also include a second output or may include a splitter and provide a split output to a sharing engine 208... Sharing engine 208 may include a subsampling filter 210 for scaling, subsampling, or otherwise processing the media... encoder 212 may receive a subsampled or scaled media stream from a subsampler 210 (or receive uncompressed media from decoder 204, in implementations not including a subsampler 210 or with subsampler 210 bypassed), and may encode the media stream in any type and format of encoding, as discussed above...  Encoder 212 may encode a media stream in an MPEG standard... Encoder 212 may utilize a different encoding format than the media stream was received in and decoded from by decoder 204. ¶0049].
	Neuman discloses a device for recording a clip/portion of a received stream of video data wherein a segment of the video stream is stored as an encoded video stream, similar to Zhou. A decoder receives the bitstream, wherein the decoder can receive bitstreams of video formats including MPEG-2/MPEG-4. An encoder local to the decoder generates the encoded video stream wherein as noted above, the encoded video stream may be of an MPEG format and additionally a format differing from the input/decoded video format. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Zhou with the converting from one MPEG format to another MPEG format as disclosed by Neuman in order to allow for cross compatibility between different client devices and reception of various video formats [Neuman ¶0024-¶0031]. 

In regard to claim 17, this claim is drawn to a system comprising one or more processing units containing circuitry configured to perform functions equivalent to those performed by the processor of claim 8 wherein claim 17 contains the same limitations as claim 8 and is therefore rejected upon the same basis.

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2018/0152670) in view of the level of skill in the art.

In regard to claim 19, Zhou discloses a method comprising: 
	generating, from an inter-frame-only bitstream [¶0049; If the frame 306 is a p-frame or some other frame that references a previous frame... recorder module 122 then stores encoded frames from the encoded bitstream 302 that follow the encoded frame 306 as a stored bitstream 316. ¶0045; encoded frames can include various types of frames, such as Instantaneous Decoder Refresh (IDR) frames, intra-frames (I-frames), predicted frames (p-frames), and so forth. The encoded bitstream 302 is received at the codec 120 a and is decoded by the codec 120 a to generate a decoded video stream 304. ¶0064-¶0065], a highlight clip corresponding to an instance of an application [¶0074; user, for instance, provides input to initiate video recording, such as via interaction with the communication client 110 a and/or the communication service 118. Alternatively or additionally, an automated process initiates video recording, e.g., independent of user input to initiate the recording process. ¶0023. ¶0041-¶0043. ¶0046] based at least in part on converting an inter-frame of the bitstream to an intra-frame [¶0055-¶0057; since the frame copy 314 is a copy of the first frame captured from the video data 208, the converter module 124 generates an IDR frame using the frame copy 314. The converter codec 318, for instance, encodes the frame copy 314 as an IDR frame 502... converter module 124 processes the frame copy 406 to generate an I-frame 504. The converter codec 318, for instance, encodes the frame copy 406 (a raw picture) as the I-frame 504... encoded frame 306 from which the frame copy 314 was generated. ¶0079], the bitstream representative of an encoded video sequence generated using a remote computing device [¶0037; client device 102 further includes a codec 120 a, and the endpoint device 116 includes a codec 120 b. The codecs 120 a, 120 b are representative of functionalities for encoding and decoding content, such as for encoding and decoding a content stream (e.g., including video, audio, files, and so forth) that is generated as part of a communication session between the client device 102 and the endpoint device 116. ¶0045; video data 208, which represents an encoded bitstream 302 of encoded frames of video data... encoded bitstream 302 is received at the codec 120 a] during execution of the instance of the application [¶0041; communication session 204 represents a real-time exchange of different communication media between the client device 102 and the endpoint device 116, such as audio, video, files, media content, and/or combinations thereof. In this particular example, the communication session 204 involves a real-time exchange of video data 208 from the endpoint device 116 to the client device 102 over the network 104. ¶0029-¶0035; communication client 110 a is representative of functionality to enable different forms of communication via the client device 102... a video communication application... endpoint device 116, which is representative of a device and/or functionality with which the client device 102 may communicate. In at least some implementations, the endpoint device 116 represents an end-user device such as discussed with reference to the client device 102. The endpoint device 116 includes a communication client 110 b, which is representative of functionality to enable different forms of communication via the endpoint device 116. The communication client 110 b, for example, represents a different instance of the communication client 110 a. ¶0110-¶0112].
	With respect to the limitation of "generating, from an inter-frame-only bitstream...", Zhou renders obvious creating an updated bitstream "from an inter-frame-only bitstream" as Zhou is able to generate an encoded bitstream segment from any received sequence of video frames including those that contain P/B frames. Specifically, as unquestionably well known in the art, a group of pictures is defined by a series of frames wherein the frames can be I frames (intra) or P/B frames (inter). The I frames will be separated by an interval with P/B frames therebetween. Zhou discloses that when a record command is issued, the system will generate an encoded bitstream of a segment of the input video stream by converting at least one inter frame in the sequence to an intra frame. One of ordinary skill in the art would readily appreciate that Zhou can receive an "inter-frame-only" bitstream and generate the disclosed output stream, as Zhou can receive any bitstream containing any known frame type, convert inter frames to intra frames when necessary, and generate an output bitstream. That is, one of ordinary skill in the art would readily appreciate that if the segment of the bitstream recorded in Zhou corresponds to part of the group of picture without I-frames, the output encoded bitstream segment will be one that was generated from an inter-frame-only bitstream segment. 
	With respect to the limitation of "generating... a highlight clip corresponding to an instance of an application...", Zhou renders obvious generating a "highlight clip" as Zhou discloses that the recorded segment of the communication session may be initiated by a user or done automatically. The examiner notes the term "highlight" can be considered an outstanding part of an event or period of time, as consistent with the terminology in the art. Zhou discloses that a user can issue a command to start recording part of a video communication session/application as desired by said user. One of ordinary skill in the art would readily appreciate that this may be considered generating a "highlight", as the user would only issue a record command if the segment of the video stream is something worthy of re-watch. That is, although Zhou does not explicitly use the term "highlight", one of ordinary skill in the art would certainly recognize that Zhou renders obvious capturing/recording a "highlight clip" of a video segment, as the recorded portions of the video will be video segments of importance to a user. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the system of Zhou for the claimed purposes of generating a highlight clip from an inter-frame only bitstream in order to generate an independently decodable encoded bitstream segment for a user-desired portion of the video stream wherein the segment is capable of subsequent playback. As can readily be appreciated by one of ordinary skill, the whole purpose of Zhou is to generate encoded clips of bitstream segments that can be decoded for subsequent playback without the need to reference other parts of the bitstream. As Zhou can take an input stream and generate intra frames as needed, one of ordinary skill in the art would be motivated to generate a "highlight" clip from a bitstream segment initially without any i-frames in order to generate an encoded segment capable of subsequent playback as desired. 

In regard to claim 20, Zhou discloses the method of claim 19. Zhou further discloses, further comprising 
	causing display of a first instance of the bitstream on a display of the local computing device [Fig.3, Fig.4; decoded video stream (304) output by the device. ¶0045; encoded bitstream 302 is received at the codec 120 a and is decoded by the codec 120 a to generate a decoded video stream 304. The decoded video stream 304, for instance, is output for display by the client device 102], wherein: 
	The highlight clip is generated using a second instance of the bitstream [Fig.3, Fig.4; second "instance" of bitstream (316) stored in Data Storage (126)]; and 
	the inter-frame corresponds to the first instance of the bitstream [¶0049; recorder module 122 stores a frame copy 314 of the decoded frame 308 in the data storage 12. ¶0051; codec 120 a can decode the frame 402 to generate a decoded frame 404. Generally, the decoded frame 404 represents an image frame that is displayable as part of the decoded video stream 304. Further, the DPB 312 temporarily stores a copy 404 a of the decoded frame 404. Fig.3, Fig.4].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        September 28, 2022